Appeal from an order of the Schenectady County Court denying a motion for a writ of eoram nobis after a hearing on the merits. Petitioner was indicted by an indictment which contained twenty-nine counts relating to *1055larceny in various degrees. He was represented by counsel and upon his original arraignment pleaded not guilty. Thereafter he was committed to the Utica State Hospital for a psychiatric examination. Appellant was declared sane and capable of understanding the charges against him. Upon the advice of counsel he withdrew his plea of not guilty and pleaded guilty to twelve counts in the indictment. The other seventeen counts were dismissed. Thereafter an information was filed against him accusing him of a previous conviction of forgery. He admitted this. He was then sentenced on various counts to a total of from seven and one-half to twenty-five years. An application for coram nobis was made upon these grounds: (1) that the District Attorney induced appellant’s plea of guilty by promising a suspended sentence; (2) that appellant was mentally unable to comprehend the proceedings against him when he made his plea; (3) that his counsel gave him no effective advice; (4) that the Grand Jury was biased, and also the Trial Judge who presided over the term where the indictment was found. The court below tried the issue of whether appellant was promised a suspended sentence as an inducement for a plea of guilty. The evidence justified a determination that no such promise was made. At most a finding might be made that appellant’s counsel led him to believe that a suspended sentence was probable, but there is nothing to indicate that either the District Attorney, his assistant, or the County Judge said or did anything to induce such a belief. Certainly there is no proof of fraud. The other grounds cited by appellant are insufficient under the circumstances to warrant the relief requested. The severity of the sentences may be reviewed upon appeal from the judgment of conviction. Order unanimously affirmed, without costs. Present — Poster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [203 Misc. 68.]